Case 1-19-41879-ess          Doc 119     Filed 07/23/21    Entered 07/23/21 11:41:23




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 In Re:                                                   Chapter 7

 KPA STUDIO, INC.,
                                                          Case No. 19-41879 (ESS)
                                    Debtor.



     ORDER PARTIALLY RESOLVING MOTION BY FLUSHING BANK,
    PURSUANT TO FED. R. BANKR. P. 2004 FOR EXAMINATIONS OF AND
      PRODUCTION OF DOCUMENTS FROM SKANSKA WALSH JOINT
          VENTURE AND LAGUARDIA GATEWAY PARTNERS


          Upon the motion (the “Motion”) of Flushing Bank (“Flushing”), for entry of an

Order authorizing and directing the examinations of Skanska Walsh Joint Venture

(“SWJV”) and LaGuardia Gateway Partners (“LGP”) by persons with knowledge of the

Debtor’s claims against SWJV and SWJV’s defenses thereto, and authorizing the

service of document requests upon SWJV and LGP (collectively, the Respondents”),

pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (“Rule 2004”)

dated February 5, 2020, and upon the Response and Objection to the Application by

the Respondents dated March 9, 2020, and upon the Joinder to the Motion by Lori

Lapin Jones, Chapter 7 Trustee (the “Trustee”) of the above-captioned debtor (the

“Debtor”) dated April 30, 2020, and notice of the Motion having been given to

interested parties and no other or further notice being required; and the Court having

authorized service of Subpoenas (the “Subpoenas”) under Rule 2004 compelling

production by SWJV and LGP of documents requested in the Motion (the “Subpoenaed
Case 1-19-41879-ess         Doc 119     Filed 07/23/21      Entered 07/23/21 11:41:23




Documents”) subject to Respondents’ right to assert objections to individual document

requests, and SWJV and LGP, having produced certain of the Subpoenaed Documents

(the “Initial Production”) subject to a Response and Objections by Respondents to the

Subpoenas dated October 12, 2020 (the “October 12 Objections”) , and the Court

having held a hearing on the Motion on February 9 10, 2021, and the parties having met

and conferred as to production of additional documents; and


       WHEREAS, on January 22, 2021, counsel to Flushing sent a letter to counsel to

the Respondents (the “January 22 Letter”) (attached as Exhibit 1): (a) itemizing requests

in the Subpoenaed Documents not produced in the Initial Production; and (b) proposing

lists of (i) Custodians; and (ii) search terms for electronic discovery (the “Custodians

and Search Terms”); and


       WHEREAS, on February 5, 2021, counsel to Respondents sent a letter to

counsel to Flushing (the “February 5 Letter”) (attached as Exhibit 2) setting forth a

description of credits, costs, and damages (collectively, the “Damages”) allegedly

attributable to the Debtor in amounts in excess of amounts claimed against SWJV by

the Debtor and simultaneously producing certain documents Respondents claim support

the Damages; and


       WHEREAS, the Damages allegedly include credits for (a) work not performed

by the Debtor, (b) work performed by other subcontractors, and (c) liquidated damages

assessed by LGP against SWJV and attributable to the Debtor, and further references,

but does not assign a dollar amount to, warranty claims asserted by LGP; and


                                             2
Case 1-19-41879-ess        Doc 119      Filed 07/23/21     Entered 07/23/21 11:41:23




       WHEREAS, on February 18, 2021, counsel to Flushing sent an email to

Respondents’ counsel (the “February 18 Email”) (attached as Exhibit 3) requesting

certain documents “prioritized to substantiate the claims and amounts set forth in [the

February 5] Letter (the “Priority Documents”), including, without limitation, the

Damages, which email was responded to by Respondents’ counsel on March 11, 2021

(the “March 11 Email”), in which Respondents’ counsel agreed to certain of the

requests in Flushing Counsel’s February 18, 2021 email and objected to others (attached

as Exhibit 4); and


       WHEREAS, on March 18, 2021, counsel to Flushing responded to the

objections raised in the March 11 Email (the “March 18 Response”) (attached hereto as

Exhibit 5); and


       WHEREAS, on April 9, 2021, Respondents made a supplemental production of

documents in response to Flushing Bank’s subpoena (the “April 9 Production”); and


       WHEREAS, the April 9 Production does not include documents (the “Priority

ESI Documents”) constituting Electronic Discovery Information (“ESI”) and certain

documents in the April 9 Production require Primavera Software (the “Primavera

Software”) to be useable to Flushing (the “Primavera Documents”); and


       WHEREAS, Respondents have asserted that Marcin Zola is in-house counsel to

Respondents and has no non-privileged relevant documents; and




                                            3
Case 1-19-41879-ess        Doc 119     Filed 07/23/21     Entered 07/23/21 11:41:23




       WHEREAS, Flushing cannot determine compliance with the request for the

Priority Documents until the ESI and Primavera Documents are produced and can be

reviewed using Primavera Software; and


       WHEREAS, Subpoenaed Documents to be produced other than the Priority

Documents shall be referred to herein as the “Remaining Documents.”


       Therefore, it is hereby:


       ORDERED, on consent, that Respondents shall produce all documents with

Bates Stamps, and it is acknowledged that Respondents have produced the Initial

Documents and the April 9 Documents with Bates Stamps; and it is further


       ORDERED, on consent, that the parties shall share the cost of purchase by

Flushing of a license for the Primavera Software up to the amount of $1,250 each; and it

is further


       ORDERED, on consent, that subject to the October 12 Objections and the

Objections in the March 11 Email, Respondents shall search for ESI using Custodians

and Search Terms annexed hereto and produce the ESI Priority Documents by July 27,

2021; and it is further


       ORDERED, on consent, that if there remains a dispute about the Priority

Documents after the Priority Production, the parties may request a conference with the

Court to address the Court will hold a hearing on August 3, 2021, or such other date as




                                           4
Case 1-19-41879-ess         Doc 119     Filed 07/23/21     Entered 07/23/21 11:41:23




the Court is available (the “Priority Documents Hearing”) at 10:30 am to resolve any

disputes on the Priority Documents; and it is further


       ORDERED, on consent, that subject to the October 12 Objections and any

supplementary objections, Respondents shall produce the Remaining Documents by

August 9, 2021, and it is further


       ORDERED, on consent, that Respondents shall produce a privilege log by

August 23, 2021; and it is further


       ORDERED, on consent, that the parties may request a conference with the

Court will schedule August 24, 2021, at 10:30 am, or such other date as the Court is

available, as a holding date to address resolve any matters at issue with production of

any Documents under this Order; and it is further


       ORDERED, on consent, that this Order is without prejudice to Flushing’s right

to apply to the Court for any further discovery or relief and to Respondents’ right to

object to Flushing’s Rule 2004 Subpoenas; and it is further


       ORDERED, on consent, that matters concerning the oral examinations

requested in the Motion shall be deferred pending agreement of the parties or further

order of the Court; and it is further




                                            5
  Case 1-19-41879-ess        Doc 119     Filed 07/23/21    Entered 07/23/21 11:41:23




         ORDERED, that this Court may shall retain jurisdiction to resolve any issues

  with respect to this Order, the requested examinations and the production of documents.




                                                            ____________________________
Dated: Brooklyn, New York                                          Elizabeth S. Stong
       July 23, 2021                                        United States Bankruptcy Judge

                                             6
